       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 1 of 40




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GLENN HEAGERTY,

       Plaintiff,                             CIVIL ACTION NO.
                                              1:18-CV-01233-CAP
v.

EQUIFAX INFORMATION
SERVICES LLC and NATIONAL
CONSUMER TELECOM &
UTILITIES EXCHANGE, INC.,

       Defendants.

                                  ORDER

      On March 23, 2018, the plaintiff initiated this action against Equifax

Information Services LLC (“Equifax”) and National Consumer Telecom &

Utilities Exchange, Inc. (“NCTUE”), asserting violations of the Fair Credit

Reporting Act (“FCRA” or the “Act”), 15 U.S.C. §§ 1681b and 1681e. In Count

One of his complaint, the plaintiff alleges that both the defendants violated

§ 1681b(a), which sets out the permissible purposes for which a credit

reporting agency (“CRA”) may furnish a consumer report to “a person.” In

Count Two, the plaintiff alleges that NCTUE violated § 1681e(a),which

requires CRAs to maintain reasonable procedures designed to ensure that

consumer reports are furnished only for the limited permissible purposes set
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 2 of 40




out in § 1681b. In Count Three, the plaintiff alleges that Equifax violated

§ 1681b(f), which prohibits “a person” from using or obtaining a consumer

report for any purpose other than those specifically authorized under the

statute. The plaintiff alleges each statutory violation, in the alternative, as

being either negligently or willfully done.

      Upon the completion of discovery, the parties filed cross motions for

summary judgment. The plaintiff then moved to strike a declaration that the

defendants filed contemporaneously with their reply brief in support of their

summary judgment motion. The magistrate judge then issued a report and

recommendation (“R&R”) [Doc. No. 76] recommending that both summary

judgment motions be denied, and, further, ordered that the plaintiff’s motion

to strike be denied. The defendants timely filed objections to the R&R [Doc.

No. 80], to which the plaintiff responded [Doc. No. 81]. The plaintiff filed no

objections regarding the denial of his motion.

I.    Background1

      A.    Factual background

      In the spring of 2016, the plaintiff decided to check his Equifax credit

report for accuracy, so he contacted Equifax and asked for a copy of his credit


1No objection to the R&R’s factual findings were made, so the court will
summarize them here.
                                        2
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 3 of 40




file.2 After the plaintiff received his Equifax file disclosure, he noticed that a

company called “Eqxncatt” had obtained his Equifax credit report on several

occasions in 2014 and 2015. According to the plaintiff, he became concerned

because he had never heard of “Eqxncatt,” and he had never authorized a

company by that name to obtain his Equifax consumer report. To investigate

the situation, he called the telephone number for Eqxncatt listed on his

Equifax file disclosure. The plaintiff was told that Eqxncatt was “The

Exchange Service Center,” which is affiliated with defendant NCTUE.

      After doing some research the plaintiff learned that NCTUE, like

Equifax, is also a CRA; and he did not understand why one CRA would be

providing a copy of his credit report to another CRA. To investigate, the

plaintiff asked NCTUE to provide him with a copy of his NCTUE credit file.

After receiving his NCTUE file disclosure report, the plaintiff saw that

companies described as “EISCOMPANY” and “EIS/EQUIFAX” had accessed

his NCTUE credit file or data report on at least 73 occasions, beginning in

June 2014. These are pseudonyms for Equifax.


2 The FCRA provides that upon request, CRAs such as Equifax are required
to “clearly and accurately disclose to the consumer: . . . [a]ll information in
the consumer’s file at the time of the request,” “[t]he sources of the
information,” and also the “identification of each person . . . that procured a
consumer report” on the consumer during the previous year. 15 U.S.C.
§ 1681g(a)(1)–(3).
                                         3
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 4 of 40




      On July 8, 2016, the plaintiff emailed attorney Meryl W. Roper of King

& Spalding (who had represented Equifax in prior unrelated litigation with

the plaintiff), claiming that Equifax had obtained 73 consumer reports from

NCTUE without a permissible purpose and under false pretenses, in

violation of the FCRA. He also raised the possibility that King & Spalding

had been involved in obtaining his NCTUE credit report, and that it was

“terrifying to think people were monitoring me during the case, violating my

privacy, what information was obtained, what was done with it, who all got

it, where is it now, how many other individuals has this happened to?”

      In response, Ms. Roper replied that, after speaking with someone at

NCTUE, she learned the NCTUE system and the dispute resolution system

at Equifax Information Services are linked, and that is what caused the

inquiries to show up on the NCTUE report. She stated, “In order to address

your concerns and allegations in the prior lawsuit, it was necessary for

attorneys at my firm to speak with Equifax and pull up your Equifax credit

file to determine how accounts . . . were reporting and whether changes

needed to be made. Each time we needed to address your file, it created the

inquiry on the NCTUE report and multiple updates would cause multiple

entries on the same day.” Ms. Roper indicated that these inquiries were the

direct result of the prior lawsuit, and there no basis to say there was an
                                       4
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 5 of 40




impermissible purpose to access the plaintiff’s file. She claimed, “I can assure

you that nobody was monitoring you or trying to violate your privacy. There

was no consumer report provided from NCTUE to Equifax Information

Services . . . . no third party obtained the information and this had no impact

on a credit score or ability to receive credit.”

      The plaintiff spent the next eighteen months trying to get an

explanation for why Equifax had obtained his NCTUE credit report 73 times

without authorization. Because the explanations were confusing and

ultimately unsatisfactory to him, the plaintiff filed this lawsuit.

      B.     The defendants’ business models

      Although both the defendants are CRAs, they operate in different ways.

Equifax gathers information about consumers from sources such as banks,

collection agencies, and court records; it then creates credit files that it uses

to prepare consumer reports for use in evaluating the potential credit risk of

consumers, among other permissible purposes. NCTUE is also a CRA but it

gathers consumers’ account history, unpaid closed accounts, and customer

service applications from companies in the telecommunications, pay TV, and

utilities industries (such as AT&T, DirecTV, and Georgia Power). This

information is sold to companies deciding whether to extend services to

consumers.

                                         5
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 6 of 40




      Equifax and NCTUE are separate companies, and each maintains its

own separate database of consumer credit files and account information.

There is no common ownership between Equifax and NCTUE, but NCTUE—

which has no employees—uses Equifax to host and maintain NCTUE’s

database of consumer data and to provide certain operational services for

NCTUE.3 Equifax does not include NCTUE’s consumer data in its own

consumer reports, and NCTUE does not include Equifax’s consumer data in

its own consumer reports. However, Equifax has created a credit risk score

called the “Insight Score” that utilizes data contained in NCTUE’s database

as well as Equifax’s credit files.4

      Equifax, as a CRA, is obligated to conduct “reinvestigations” when

consumers dispute the accuracy or completeness of information contained in

their Equifax credit file. To reinvestigate and track consumer disputes,

Equifax uses a software platform called “ACIS,” which is an acronym for



3 The services Equifax provides NCTUE under this contract include: (1)
sending consumers copies of their NCTUE data file disclosures upon request,
and (2) conducting reinvestigations of disputes by consumers concerning the
accuracy of their NCTUE data files.
4 The Insight Score is an additional scoring model designed to assist in

predicting credit risk for individuals who may not have any or a lot of
traditional credit, and is comprised of a consumer’s credit history information
along with his/her utility history. Upon request, consumers may purchase
their Insight Score from Equifax.
                                       6
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 7 of 40




“Automated Consumer Interview System.” When an Equifax ACIS operator

accesses a consumer’s Equifax credit file to conduct a dispute reinvestigation,

the ACIS system automatically, and without prompting, provides the ACIS

operator with the consumer’s Insight Score that is viewable on the operator’s

computer screen. The operator is also able to view the Insight Score when

accessing an Equifax consumer’s file to do other things such as process a

request for a consumer disclosure, add a fraud alert to the consumer’s file,

answer a question a consumer has about his or her file, and during other

consumer-initiated contacts with Equifax. The Equifax operators, however,

can see only the Insight Score and are not able to see or otherwise access the

full NCTUE data file or any of the data used to calculate the Insight Score.

Every time Equifax obtains this information from a consumer’s NCTUE

credit file to generate an Insight Score, that event is recorded as an “soft

inquiry” on the consumer’s NCTUE data report.5 The generation of an Insight

Score is unnecessary to the reinvestigation of consumer disputes.

      Since 2014, the plaintiff has disputed the accuracy and completeness of

information contained in his Equifax credit file on numerous occasions.


5A “soft inquiry” is recorded when a credit report is accessed without
affecting a consumer’s credit rating, and can also occur when a consumer
requests his or her credit report, or a consumer’s existing creditor conducts
an account review.
                                        7
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 8 of 40




Following its general procedures for reinvestigating consumer disputes,

Equifax reinvestigated the plaintiff’s disputes using its ACIS software

platform. As noted above, each time an ACIS operator accessed the plaintiff’s

Equifax credit file, an Insight Score was generated using information from

the plaintiff’s NCTUE and Equifax credit files, the score was displayed to the

ACIS operator, and the event was recorded as an “inquiry” on the plaintiff’s

NCTUE file. The companies that are listed as having inquired or requested

the plaintiff’s NCTUE data report are “EISCOMPANY,” “EIS/EQUIFAX,”

“ACIS,” and “GESC,” which are all pseudonyms for Equifax and its ACIS

system. When NCTUE learned (as a result of this lawsuit) that Equifax,

through its ACIS system, was generating Insight Scores on consumers using

NCTUE’s data, which was causing a hit on the consumers’ NCTUE file,

NCTUE instructed Equifax to cease this practice.

II.   The Magistrate Judge’s R&R

      In their motion for summary judgment, the defendants argued that

they were entitled to summary judgment because they did not invade the

plaintiff’s privacy, so the plaintiff has no injury in fact and lacks Article III

standing to sue and because the Insight Scores at issue in this lawsuit were

not consumer reports. The R&R, however, found that the plaintiff had alleged

and presented credible evidence showing an actual unauthorized disclosure of

                                         8
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 9 of 40




at least some of his NCTUE credit information to Equifax, and that this

disclosure amounted to an invasion of privacy, which is the type of injury that

Congress sought to protect through the FCRA. Accordingly, it concluded that

the plaintiff had Article III standing to assert his claims. The magistrate

judge also concluded that the Insight Score was a consumer report, and the

fact that specific Equifax operators were not able to view any of the

underlying NCTUE data that went into creating the Insight Scores did not

alter the fact that Equifax obtained had proprietary credit data from the

plaintiff’s NCTUE credit file and used it, in combination with Equifax’s own

credit data, to generate a credit risk score as a product to be offered for sale

by Equifax to the consumer and possibly third parties.

       Next the defendants argued that they were entitled summary

judgment because the Insight Scores were not impermissibly distributed to a

third party. But this argument ignored the fact that Equifax is a distinct and

separate corporate entity from NCTUE—their contract notwithstanding—so

the NCTUE data was distributed to a third party: Equifax. Based on these

findings, the R&R recommends the denial of summary judgment on the

plaintiff’s claims.

      The defendants, however, argued in the alternative that they are

entitled to summary judgment on the plaintiff’s claim(s) for emotional
                                        9
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 10 of 40




distress because he offers nothing but his own testimony to support these

claims. He never went to a doctor about these issues, has not taken any

medications or received any medical treatment, and no medical professional

has told him that the issues were caused or exacerbated by Equifax or

NCTUE. The magistrate judge determined that summary judgment was

improper because in FCRA cases, a plaintiff is not required to produce

evidence of emotional distress beyond his own testimony.

      Finally, the defendants claimed that even if they do not prevail on their

arguments regarding standing, consumer reports, and damages, they should

be granted summary judgment on the plaintiff’s claims for willful violations

of the FCRA—which come with both statutory and punitive damages. While

acknowledging that willfulness is typically a question for the jury, the

defendants nevertheless contended their actions were not knowing or

reckless—the standard for willfulness under the FCRA—because the

defendants are merely two entities that already had access to the data and

were its stewards, and there is no case law or regulatory finding establishing

that using the NCTUE data in this manner violated the FCRA. The

magistrate judge, construing the facts in the light most favorable to the

plaintiff, determined that Equifax willfully accessed the data in the plaintiff’s



                                       10
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 11 of 40




NCTUE credit file, and that it did so with NCTUE’s implied, if not actual,

knowledge and tacit consent.

III.   The Defendants’ Objections

       The defendants set forth three objections to the R&R. First, they argue

that the magistrate judge’s conclusion that the plaintiff has Article III

standing is based on non-binding case law that is both procedurally and

factually inapposite to the facts of this case. The defendants claim that while

the cases cited in the R&R do recognize a concrete privacy harm resulting

from impermissible disclosures of credit information, they do not stand for

the proposition that all violations of the FCRA necessarily result in concrete

harm. They maintain that, under Spokeo, Inc. v. Robins, 136 S. Ct. 1540

(2016), not all violations of a statute will result in concrete harm, and the

concreteness analysis depends on the specific facts of each case. According to

the defendants, the undisputed facts of this case show that the plaintiff did

not suffer a concrete harm because his credit information, while technically

transmitted between CRAs, was never viewed by humans and it was not used

for determining the plaintiff’s eligibility for credit, insurance, or employment.

       Second, the defendants’ object to the conclusion that the plaintiff’s

testimony of emotional distress is sufficient to survive summary judgment, as

it is based on an incorrect statement of law. They contend that the majority of

                                        11
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 12 of 40




courts—including this one—require a plaintiff to present corroborating

evidence of emotional distress to withstand summary judgment.

      Third, the defendants argue the R&R erroneously concludes that they

are not entitled to judgment as a matter of law on the plaintiff’s willfulness

claims. They maintain that the R&R ignores the framework of Safeco Ins. Co.

of America v. Burr, 551 U.S. 47 (2007), and, without finding that the

defendants’ interpretation of the FCRA was objectively unreasonable,

concluded that whether the defendants willfully violated the FCRA was an

issue of fact. The defendants contend that the text of the FCRA and

applicable authoritative guidance show their interpretation was not

objectively unreasonable, because it is not clearly established that the

information obtained was a “consumer report,” and because CRA-to-CRA

transfers of consumer credit information, as occurred here, are permitted.

IV.   Standard of Review

      To challenge the findings and recommendations of the magistrate

judge, a party must file with the clerk of court written objections. These

objections “must specifically identify those findings objected to. Frivolous,

conclusive, or general objections need not be considered by the district court.”

Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988); see also Heath v.

Jones, 863 F.2d 815, 822 (11th Cir. 1989) (objections “shall specifically

                                       12
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 13 of 40




identify the portions of the proposed findings and recommendation to which

objection is made and the specific basis of the objection”). If timely and proper

objections are filed, the district court “shall make a de novo determination of

those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). The

court “may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with

instructions.” FED. R. CIV. P. 72(b)(3).

V.    Legal Analysis

      In Count One of his complaint, the plaintiff alleges that both

defendants violated § 1681b(a), which sets out the permissible purposes for

which a CRA may furnish a consumer report to “a person.” In Count Two, the

plaintiff alleges that NCTUE violated § 1681e(a),which requires CRAs to

maintain reasonable procedures designed to ensure that consumer reports

are furnished only for the limited permissible purposes set out in § 1681b. In

Count Three, the plaintiff alleges that Equifax violated § 1681b(f), which

prohibits “a person” from using or obtaining a consumer report for any

purpose other than those specifically authorized under the statute. The

plaintiff alleges each statutory violation, in the alternative, as being either

negligently or willfully done.

                                           13
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 14 of 40




      A.    Article III standing

      “It is by now axiomatic that ‘Article III of the Constitution limits the

judicial power of the United States to the resolution of cases and

controversies.’” DiMaio v. Dem. Nat’l Comm., 520 F.3d 1299, 1301 (11th Cir.

2008) (quoting Valley Forge Christian Coll. v. Ams. United for Separation of

Church & State, Inc., 454 U.S. 464, 471 (1982)) (internal quotation marks

omitted). The issue of standing is an essential part of the case-or-controversy

requirement. DiMaio, id. To satisfy Article III’s standing requirements, a

plaintiff must show that (1) he has suffered an injury in fact that is concrete

and particularized as well as actual or imminent; (2) the injury is fairly

traceable to the challenged conduct of the defendant; and (3) the injury is

likely to be redressed by a favorable decision. Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000) (citing Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).6 For an injury to be

particularized, it “must affect the plaintiff in a personal and individual way.”

Lujan, 504 U.S. at 560 & n.1. To be “concrete,” the injury need not be

tangible, but it must be “real” and not “abstract.” Michael v. HOVG, LLC, 232




6The defendants have challenged only the first element: whether the plaintiff
suffered an injury in fact.
                                       14
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 15 of 40




F. Supp. 3d 1229, 1234 (S.D. Fla. 2017) (citing Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1548–49 (2016)).

      The defendants do not dispute that the injury alleged by the plaintiff is

particularized; after all, it was his information that was purportedly disclosed

without a permissible purpose. See Spokeo, id. at 1548. (agreeing with the

Ninth Circuit’s conclusion that a plaintiff’s interests in the handling of his

credit information are individualized—i.e., particular to him—rather than

collective). Instead, they allege that his injury is abstract and therefore

insufficient to confer standing. To determine whether an injury is sufficiently

concrete to confer standing, the court must “consider whether [the] alleged

intangible harm has a close relationship to a harm that has traditionally

been regarded as providing a basis for a lawsuit in English or American

courts,” and determine if Congress has elevated the intangible harm to the

status of a legally cognizable injury. Spokeo, 136 S. Ct. at 1549.

      As to the first inquiry, the court concludes that the harm created by

impermissible access to a consumer report has a close relationship to a

common law harm. Accessing a consumer report without a permissible

purpose would be similar to several common law torts that fall under the

umbrella of invasion of privacy, such as the public disclosure of private facts

or intrusion upon seclusion (in this case, intrusion on financial information).
                                       15
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 16 of 40




Of particular relevance here, the tort of intrusion has been applied to cases

where a defendant has illegitimately accessed personal or confidential

information. See, e.g., Bray v. Cadle Co., No. 4:09–cv–663, 2010 WL 4053794

(S.D. Tex. Oct. 14, 2010) (improperly accessing bank records); Kausch v.

Wilmore, 2009 WL 481346, at *4 (C.D. Cal. Feb. 24, 2009) (allegations that

defendant had an impermissible purpose in obtaining plaintiff’s credit report

in relation to litigation); Capitol Records, Inc. v. Weed, 2008 WL 1820667 (D.

Ariz. Apr. 27, 2008) (accessing hard disk and copying files without

authorization); Rodgers v. McCullough, 296 F. Supp. 2d 895 (W.D. Tenn.

2003) (improperly obtaining a mother’s credit report in attempt to show she

was irresponsible, untruthful, and financially unstable during custody

dispute); Smith v. Bob Smith Chevrolet, 275 F. Supp. 2d 808 (W.D. Ky. 2003)

(accessing credit report for improper purpose); Pulla v. Amoco Oil Co., 882 F.

Supp. 836 (S.D. Iowa 1994) (employer gained access to employee’s credit card

records and put them in plaintiff’s personnel file), aff’d in part, rev’d in part

on other grounds, 72 F.3d 648 (8th Cir. 1995).

      Second, there is no dispute that Congress enacted the FCRA to, at least

in part, “protect consumer privacy.” Safeco Ins. Co. of America v. Burr, 551

U.S. 47, 52 (2007); accord Spokeo, 136 S. Ct. at 1545 (quoting 15 U.S.C.

§ 1681(a)(1)). One of the primary protections within the FCRA—and the one
                                        16
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 17 of 40




most relevant here—is the requirement that users have a permissible

purpose when they obtain or use a consumer report. See 15 U.S.C. § 1681b(a)

and (f). To this end, Congress included in the Act an elaborate set of

interlocking provisions that restrict the access to and dissemination of

consumer reports. See, e.g., 15 U.S.C. § 1681b(a) (permissible purpose); 15

U.S.C. § 1681e(a) (certification of permissible purpose); 15 U.S.C. § 1681b(f)

(user’s certification of permissible purpose). Further, the FCRA provides,

“Any person who willfully fails to comply with any requirement [of the FCRA]

with respect to any consumer is liable to that consumer” for, among other

things, either “actual damages” or statutory damages of $100 to $1,000 per

violation, costs of the action, attorney’s fees, and possibly punitive damages.

15 U.S.C. § 1681n(a).

      Based on this analysis, the court concludes that the FCRA creates a

substantive right to privacy with regard to access to an individual’s sensitive

credit information, and the impermissible disclosure of this information is

more than a bare procedural violation of the Act.7 The defendants however,


7Even after Spokeo, courts across this country have reached the same
conclusion. Accord Vanamann v. Nationstar Mortg., L.L.C., 735 F. App’x 260,
261 (9th Cir. 2018) (finding standing where plaintiff alleged an invasion of
privacy and emotional distress from impermissible credit access); Perrill v.
Equifax Info. Servs., L.L.C., 205 F. Supp. 3d 869 (W.D. Tex. 2016) (invasion of
privacy associated with obtaining credit report for impermissible purpose is a
                                       17
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 18 of 40




concrete injury in and of itself regardless of actual damages); Witt v.
CoreLogic SafeRent, L.L.C., No. 3:15–cv–386, 2016 WL 4424955, at *12 (E.D.
Va. Aug. 18, 2016) (holding § 1681b(a) “creates a right to privacy and
confidentiality of . . . personal information”; plaintiff had standing to pursue
claim that defendant had obtained her credit report without permissible
purpose); Thomas v. FTS USA, L.L.C., 193 F. Supp. 3d 623 (E.D. Va. 2016)
(finding standing for § 1681b(b)(2)(A) subclass; noting unauthorized
disclosure without proper notice constitutes invasion of privacy establishing
concrete injury); Benton v. Clarity Servs., Inc., No. 16-cv-06583-MMC, 2017
WL 345583 (N.D. Cal. Jan. 24, 2017) (concrete invasion of privacy where
consumer report was furnished to user that lacked permissible purpose);
Duraj v. PNC Bank N.A., No. 1:17 CV 775, 2017 WL 5508380 (N.D. Ohio.
Nov. 15, 2017) (“[A]n invasion of privacy has an actual negative effect on a
plaintiff. It is not simply a bare procedural violation.”); Firneno v. Nationwide
Mktg. Servs., Inc., No. 2:14-cv-10104, 2017 WL 85831, at *2–3 (E.D. Mich.
Jan. 10, 2017) (finding standing where consumer had alleged that consumer
report has been pulled for impermissible marketing purposes); Gillison v.
Lead Express, Inc., No. 3:16cv41, 2017 WL 1197821, at *7–9 (E.D. Va. Mar.
30, 2017) (“[U]nauthorized acquisitions of personal information would
constitute invasions of privacy that qualify as concrete injuries sufficient to
confer Article III standing.”); Griffin v. Bank of Am., 226 F. Supp. 3d 899, 904
(N.D. Ohio 2016) (“[T]he right to privacy contemplated by Congress under the
FCRA is a substantive and, as such, the alleged violations committed by
Defendants when they obtained Ms. Griffin’s credit report without a
permissible purpose constitute a concrete harm.”); In re Ocwen Loan
Servicing Litig., 240 F. Supp. 3d 1070, 1076 (D. Nev. 2017) (finding standing
because “credit inquiries that exceed the scope of § 1681b(a)(3) . . . invade a
plaintiff’s right to privacy and result in concrete harm”); Krukow v.
Merchants Bank, No. 3:16cv41, 2017 WL 308491, at *3 (D. Minn. July 19,
2017) (“[W]hen a plaintiff alleges that the person obtained the plaintiff’s
consumer report without a permissible purpose, the plaintiff has adequately
alleged a concrete injury to her privacy.”); Maldonado v. HSBC Mortg. Sys.,
Inc., No. 2:16–cv–00784–JAD–VCF, 2017 WL 3496460, at *3–4 (D. Nev. Aug.
15, 2017) (“The Ninth Circuit has signaled that willfully pulling a consumer’s
credit report without a permissible reason is a concrete privacy injury that
confers standing.”); Rodriguez v. Your First Choice, L.L.C., No. 2:16–cv–
02447–APG–CWH, 2017 WL 4855406, at *4–5 (D. Nev. Oct. 25, 2017)
(finding standing for impermissible purpose claim); Smith v. One Nevada
                                       18
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 19 of 40




argue that the information disclosed does not implicate significant privacy

rights, that any privacy rights the plaintiff had were not invaded, and they

otherwise attempt to distinguish this case on its “unique” set of facts.

            1.    The plaintiff’s privacy right

      First, the defendants argue that Equifax accessed only certain “limited”

information from the NCTUE credit file, not the whole file. They claim that

NCTUE did not release detailed, specific information about each of the

plaintiff’s telecommunication, pay TV, and utility service accounts, but

instead released only numbers that summarize the plaintiff’s payment

history, the number of accounts, the type of accounts, his available credit, his

credit used, and the length of his credit history.

      Second, they claim that the specific type of “credit information”

disclosed here does not implicate the privacy concerns that Congress sought

to address. While a typical CRA collects credit information like mortgage

accounts, auto loans, credit cards, bankruptcies, or public records, NCTUE

collects payment information from telecommunications, pay TV, and utility

service providers. This data, they claim, does not reflect sensitive information




Credit Union, No.: 2:16–cv–02156–GMN–NJK, 2017 WL 2803169, at *4 (D.
Nev. June 27, 2017); Ruk v. Crown Asset Mgmt., No. 1:16-CV-3444-LMM-
JSA, 2017 WL 3085282, at *2–7 (N.D. Ga. Mar. 22, 2017).
                                       19
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 20 of 40




about a consumer’s employment history, arrest records, drinking, marital

discord, adulterous behavior, or any other aspect of a person’s moral

character.

      Third, they claim that consumers have reduced privacy interests when

only limited information, short of a traditional credit report, is at issue. They

go on to assert that Congress amended the FCRA to allow prescreening,

which permits the disclosure of certain information about consumers who

meet certain credit criteria, without their authorization. And they argue

numerous courts have held that the disclosure of this limited prescreening

information does not establish an injury in fact.

      But these arguments, which attempt to downplay the nature of the

data at issue, all fail for the same reason: viewing the facts in the light most

favorable to the plaintiff, the credit data disclosed in this case constituted a

“consumer report” under the Act. The FCRA’s definition of the term

“consumer report” is very broad and includes “any written, oral, or other

communication of any information” that has a “bearing on a consumer’s

credit worthiness, credit standing, credit capacity, character, general

reputation, personal characteristics, or mode of living.” 15 U.S.C.

§ 1681a(d)(1). This broad definition rebuts the defendants’ arguments that

the information at issue here is not entitled to protection. The FCRA makes
                                        20
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 21 of 40




no distinction between the “utility credit data” maintained by NCTUE and

the “traditional credit data” maintained by a more “traditional” CRA like

Equifax. Nor does it require the disclosure of the full report or underlying

data, as urged by the defendants.

      Viewing the facts in the light most favorable to the plaintiff, the court

concludes that the NCTUE data obtained by Equifax was a communication

bearing on the plaintiff’s creditworthiness, credit standing, or credit capacity.

Accordingly, that data is entitled to the privacy protections afforded to credit

reports under the FCRA, the defendants’ analogies notwithstanding.

            2.     The invasion of the plaintiff’s privacy right

      The defendants also argue that whatever privacy interest the plaintiff

had in his NCTUE report was not invaded because no Equifax employee or

any other human saw the NCTUE data. According to them, the

impermissible disclosure of the NCTUE data was the result of an automatic

process in which Equifax’s algorithm used this data, along with data from

Equifax’s own credit file on the plaintiff, to calculate an Insight Score. So, to

the extent Equifax obtained the NCTUE data, it did so only in the abstract

sense, and the plaintiff’s privacy was not invaded in any real way.

      Section 1681b(f) prohibits a person from using or obtaining a consumer

report for any purpose other than those specifically authorized under the

                                        21
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 22 of 40




statute. As discussed in the R&R, the fact that specific Equifax operators did

not view any of the underlying NCTUE data does not alter the fact that

Equifax itself obtained the plaintiff’s NCTUE credit data and used it, in

combination with Equifax’s own credit data, to generate the Insight Score.8

      Furthermore, the court is not convinced that there is a difference

between an Equifax employee viewing the underlying NCTUE data, or

simply viewing the plaintiff’s Insight Score. Credit scores themselves have

been determined to be confidential, Albu v. Home Depot, Inc., No. 1:15-cv-

00412-ELR-JFK, 2016 WL 11544404, at *13 n. 26 (N.D. Ga. Nov. 2, 2016)

(explaining, “Consumer reports typically contain private and identifying

personal information such as . . . [an individual’s] credit score . . .”) report and

recommendation adopted, 2017 WL 10752731 (N.D. Ga. Mar. 20, 2017), and

viewing the facts in the light most favorable to the plaintiff, the court

concludes the Insight Score is itself a credit score because it purports to

represent the creditworthiness of an individual. So even if the court were to




8The defendants also claim that Equifax never “used” the plaintiff’s NCTUE
data. Even if this were true—it isn’t, because Equifax used this data to
calculate the Insight Score which it then attempted to sell to potential
creditors—the statute says “shall not use or obtain” not use and obtain. 15
U.S.C. § 1681b(f) (emphasis added).
                                        22
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 23 of 40




require that the confidential information must be viewed, not just obtained,

the defendants’ argument would still fail.

      The defendants also point out that Equifax is not an end user but is

instead a CRA subject to the same consumer protection restrictions as

NCTUE. They argue that NCTUE understood that Equifax would not use

NCTUE’s data to take any action towards the plaintiff; instead, Equifax

pulled the NCTUE data to calculate the Insight Score, which it could have

provided to any end user—including the plaintiff—with a permissible

purpose. But the two cases they rely on to support this CRA-to-CRA transfer

argument are both inapposite to the facts at hand.

      In Harmon v. RapidCourt, LLC, the plaintiff alleged that RapidCourt,

a CRA, violated the FCRA when it provided certain criminal records to

another CRA, Checkr, that ultimately sold a consumer report regarding the

plaintiff to Uber, his prospective employer. Harmon v. RapidCourt, LLC, No.

CV 17-5688, 2018 WL 6062355, at *1 (E.D. Pa. Nov. 20, 2018). Specifically, in

the information RapidCourt provided Checkr were records relating to a

criminal charge against the plaintiff that was over seven years old and had

not resulted in a conviction. The plaintiff sued RapidCourt (under a different

FCRA section than the one at issue here) and claimed to suffer from: “(a)

embarrassment; (b) frustration; (c) fear of future reports to other future
                                       23
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 24 of 40




employers containing the same information; and (d) substantial

administrative steps taken by Plaintiff to clear his [Checkr] file.” Id. He did

not, however, claim invasion of privacy, nor did he allege that the criminal

records at issue had actually been provided by Checkr to Uber (who did in

fact hire the plaintiff). Id. Under these facts, the Pennsylvania district court

was “unwilling to find that the transmission of allegedly prohibited

information from one consumer reporting agency to another is a concrete

injury that is ‘real and not abstract.’” Id. at *5 . But central to this holding

was the fact that the records at issue must be excluded only from some

consumer reports—not all—and, therefore, this information was properly in

the file that RapidCourt maintained on the plaintiff.9 Furthermore, Checkr

had a permissible purpose in obtaining the plaintiff’s RapidCourt file—which

properly included the criminal records—since it did so on behalf of the

plaintiff’s prospective employer. And Checkr, although it possessed the

criminal records, omitted them from the report it gave Uber, because that


9 CRAs may include in a consumer report records relating to criminal charges
from more than seven years ago which did not result in a conviction if the
report relates to: (1) a credit transaction involving, or which may reasonably
be expected to involve, a principal amount of $150,000 or more; (2) the
underwriting of life insurance involving, or which may reasonably be
expected to involve, a face amount of $150,000 or more; or (3) the employment
of any individual at an annual salary which equals, or which may reasonably
be expected to equal $75,000, or more. 15 U.S.C. § 1681c(b)
                                        24
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 25 of 40




information was not permitted to be in the type of consumer report Uber

requested.

      The other case relied upon by the defendants, State v. Credit Bureau of

Nashua, Inc., 342 A.2d 640 (N.H. 1975), is also distinguishable. There, New

Hampshire brought suit against a private credit bureau, seeking to enjoin the

sale of the bureau’s files to individual consumers and the transfer of

ownership or possession of the files to any other party. Id. at 640. The court

held that the bureau may transfer the ownership or possession of its

consumer credit files to another CRA, because such a transaction would not

frustrate the main purposes of the FCRA, but that it may not transfer its files

to any other person without complying with the provisions of the FCRA. Id.

at 641.

      Harmon is not a privacy case and instead analyzes whether a CRA may

be overinclusive when providing a consumer report to another CRA for a

permissible purpose. Nashua deals with the transfer of ownership of

consumer files from one CRA to another. Neither addresses the central issue

here, which is whether it is an invasion of privacy for a CRA to obtain a

consumer file from another CRA when it has no permissible purpose for doing

so. In the absence of relevant caselaw, the court agrees with the magistrate

judge’s reasoning that the FCRA provision at issue in this case unequivocally
                                      25
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 26 of 40




provides that a CRA may furnish a consumer report only under the listed

circumstances, “and no other.” 15 U.S.C. § 1681b(a); When drafting this

section, Congress could have made an exception for CRA-to-CRA transfers

but did not do so. Based on this, the plaintiff has presented credible evidence

showing an actual unauthorized disclosure of at least some of his NCTUE

credit information to Equifax. This disclosure amounts to an invasion of

privacy, which is the type of injury that Congress sought to protect through

the FCRA. As a result, the plaintiff has established standing to assert his

claims, and the defendants’ objection on this basis is OVERRULED.

      B.    Evidence of emotional distress

      Next the defendants argue the R&R erroneously concluded that the

plaintiff’s own testimony describing his emotional distress is sufficient to

withstand summary judgment. This conclusion, they claim, is contrary to the

holdings of a majority of courts, including this one, that emotional distress

must be shown with a degree of specificity and supported by corroborating

evidence, such as the observations of others or medical or psychological

evidence. They cite authority both from within and outside this circuit to

support their position. The plaintiff, in response, directs the court to cases

holding the opposite—that in a FCRA case, a plaintiff’s testimony is sufficient



                                       26
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 27 of 40




to create a genuine issue of material fact as to whether he suffered emotional

distress.

      The Eleventh Circuit has not expressly determined whether a plaintiff

in a FCRA case must provide corroborating evidence of emotional distress to

survive summary judgment. The closest it came to answering this question

was in Levine v. World Fin. Network Nat. Bank, where it concluded that a

FCRA plaintiff seeking compensatory damages for emotional distress need

not satisfy the restrictive common law rules for an intentional infliction of

emotional distress (“IIED”) or similar claim, i.e., show physical injury or out-

of-pocket expenses. 437 F.3d 1118, 1124 (11th Cir. 2006). This is because

emotional distress is merely a form of recoverable damages under the FCRA,

while it is part of the prima facie case for an IIED claim. Id. The court

stopped short of deciding whether the plaintiff could survive summary

judgment solely on the strength of his own testimony, or if he still must set

forth some sort of additional evidence.

       Within this district, however, there is a line of cases affirmatively

holding that a plaintiff need not offer evidence of emotional distress, aside

from his own testimony, in order to survive summary judgment. Moore v.

Equifax Info. Servs. LLC, 333 F. Supp. 2d 1360, 1365 (N.D. Ga. 2004) (“Such

damages for mental distress are recoverable under the FCRA even if the
                                       27
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 28 of 40




consumer has suffered no out-of-pocket losses.”); King v. Asset Acceptance,

LLC, 452 F. Supp. 2d 1272, 1281 (N.D. Ga. 2006) (“In FCRA cases, a plaintiff

is not required to produce evidence of emotional distress beyond his own

testimony.”); Bumpus v. Nat’l Credit Sys., Inc., No. 1:16-CV-1209-TWT-JFK,

2017 WL 6994576, at *11 (N.D. Ga. Nov. 27, 2017), report and

recommendation adopted, No. 1:16-CV-1209-TWT, 2018 WL 1229994 (N.D.

Ga. Feb. 1, 2018) (holding that the defendant was not entitled to summary

judgment on plaintiff’s FCRA claim because “Plaintiff’s testimony is sufficient

to create a genuine issue of material fact as to whether she suffered

emotional distress as a result of Defendant’s actions”); McGhee v. Rent

Recovery Sols., LLC, No. 1:17-CV-72-CC-JKL, 2018 WL 4850119, at *16 (N.D.

Ga. July 6, 2018) (“Plaintiff’s proffered testimony is admissible on the issue of

her emotional distress, and Rent Recovery is therefore not entitled to

summary judgment on this aspect of Plaintiff’s negligent violation claim.”);

Smith v. E-Backgroundchecks.com, Inc., 81 F. Supp. 3d 1342, 1366 (N.D. Ga.

2015) (“Plaintiff has provided his own testimony in support of his allegations,

and the Court cannot say, as a matter of law, that plaintiff is not entitled to

recover damages for emotional distress, especially since in FCRA cases, a

plaintiff is not required to produce evidence of emotional distress beyond his

own testimony.”) (quotations omitted); Carlisle v. Nat’l Commercial Servs.,
                                       28
        Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 29 of 40




Inc., No. 1:14-CV-515-TWT-LTW, 2017 WL 1075088, at *15 (N.D. Ga. Feb.

22, 2017), report and recommendation adopted, No. 1:14-CV-515-TWT, 2017

WL 1049454 (N.D. Ga. Mar. 20, 2017), aff’d, 722 F. App’x 864 (11th Cir. 2018)

(holding that an award for mental distress was appropriate under the FCRA

based on plaintiff’s testimony).

        The defendants argue that Moore—the first in this line of cases—does

not stand for the proposition that a plaintiff may survive summary judgment

solely on his own testimony. As a result, the defendants contend that the

cases which follow Moore misinterpret its holding and, therefore, were

wrongly decided. This argument is without merit. Moore says, in relevant

part:

        Third, there is a genuine issue as to plaintiff’s claims for damages
        for emotional distress and for damages arising from a mortgage
        lender’s imposing a higher mortgage interest rate. Plaintiff
        testified that he suffered humiliation and embarrassment as a
        result of Equifax’s inaccurate credit report. Such damages for
        mental distress are recoverable under the FCRA even if the
        consumer has suffered no out-of-pocket losses. [cit.] There is also
        evidence that, as a result of Equifax’s publication of the
        inaccurate bad check report in plaintiff’s credit file, a lender
        required plaintiff to pay a higher interest rate on his mortgage
        loan than he would have otherwise.

Moore, 333 F. Supp. 2d at 1365. Moore, in turn, relied on the Eleventh

Circuit’s decision in Jones v. CSX Transp., which held that a plaintiff suing

under the Federal Employers’ Liability Act, seeking damages for personal

                                        29
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 30 of 40




injuries allegedly sustained as result of exposure to asbestos, need not

produce evidence of objective manifestations of purported emotional distress

to recover for his fear of contracting cancer, so long as his fear is “genuine

and serious.”10 337 F.3d 1316, 1317 (11th Cir. 2003).

      The undersigned reads Moore to stand for the proposition that a

plaintiff’s “testi[mony] that he suffered humiliation and embarrassment as a

result of Equifax’s inaccurate credit report” is sufficient to survive summary

judgment on the issue of emotional distress damages. While Moore and its

progeny are not binding on this court, they are persuasive, and the

defendants point to no binding authority to the contrary. Accordingly, the

defendants’ objection to the magistrate’s conclusion that the plaintiff’s own

testimony describing his emotional distress is sufficient to withstand

summary judgment is OVERRULED.

      C.    Willfulness

      The defendants also object to the R&R’s conclusion that there is an

issue of fact as to the defendants’ willfulness when purportedly violating the

FCRA.11 To prove a claim for willful violation of the FCRA, a plaintiff must


10 The defendants do not argue that the plaintiff’s emotional distress is not
genuine or serious, so the court will not address this issue.
11 Damages for willful violations of the FCRA come with both statutory and

punitive damages, 15 U.S.C. § 1681n(a)(2), while damages for negligent
                                       30
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 31 of 40




allege and establish that a CRA “either knowingly or recklessly violated the

requirements of the [FCRA].” Levine v. World Fin. Network Nat’l Bank, 554

F.3d 1314, 1318 (11th Cir. 2008) (citing Safeco, 551 U.S. at 57–58). A CRA

recklessly violates the FCRA when its actions are “not only a violation under

a reasonable reading of the statute’s terms, but [the plaintiff] shows that the

company ran a risk of violating the law substantially greater than the risk

associated with a reading that was merely careless.” Id. (quoting Safeco, 551

U.S. at 69). In other words, to prove a reckless violation, a plaintiff must

show that the defendant’s interpretation was “‘objectively unreasonable’

under either the text of the Act or ‘guidance from the courts of appeals or the

Federal Trade Commission that might have warned [the defendant] away

from the view it took.’” Id. (quoting Safeco, 551 U.S. at 68–69). Conversely,

“[a] consumer reporting agency that adopts an objectively reasonable reading

of the Act does not knowingly violate the Act.” Pedro v. Equifax, Inc., 868

F.3d 1275, 1280 (11th Cir. 2017).

      Here, the defendants claim they reasonably thought transmitting the

NCTUE data as described above was not construed as the transmission of a




violations are limited to actual damages, costs, and attorney’s fees. 15 U.S.C.
§ 1681o(a).
                                       31
         Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 32 of 40




“consumer report” under the FCRA, for which § 1681b would apply.12 Their

interpretation, the defendants maintain, was not unreasonable for two

reasons. First they argue that it was reasonable to assume the NCTUE data,

accessed as it was here and never used for the purpose of extending credit,

are not “consumer reports.” Defendants also contend that the contractual

agreement between the defendants establishes that Equifax was acting as a

“reseller” when it obtained the data from NCTUE and calculated the Insight

Score, and thus no permissible purpose was required.

              1.    Defendants’ belief that the NCTUE data was not a
                    consumer report

        Under the FCRA, a consumer report is “any communication of any

information by a consumer reporting agency bearing on a consumer’s credit

worthiness, credit standing, credit capacity, character, general reputation,

personal characteristics, or mode of living which is used or expected to be

used or collected in whole or in part for the purpose of serving as a factor in

establishing the consumer’s eligibility for (A) credit or insurance to be used

primarily for personal, family, or household purposes; (B) employment

purposes; or (C) any other purpose authorized under section 1681b . . . .” 15




12   Section 1681b addresses the permissible purposes of consumer reports.
                                       32
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 33 of 40




U.S.C. § 1681a(d)(1). At issue here is the “used or expected to be used or

collected” language.

      The defendants’ first argument is that they reasonable believed the

NCTUE data—summaries of the plaintiff’s account payment history, the

number of accounts, the type of accounts, his available credit, his credit used,

and the length of his credit history—did not constitute a consumer report

because it was neither used nor expected to be used by Equifax for the

purpose of any credit, insurance, or employment decision.

      To support their position, the defendants cite to two circuit court of

appeals cases. The first, Wantz v. Experian Info. Sols., sheds no light on the

issue before the court, as the Seventh Circuit’s decision turned on the fact

there was no communication of information; why the information was used or

collected was not at issue. 386 F.3d 829, 833 (7th Cir. 2004), as amended

(Nov. 16, 2004), and abrogated by Safeco, 551 U.S. at 59 (“In short, where

there is no evidence of disclosure to a third party, the plaintiff cannot

establish the existence of a consumer report. Without such a report, there

could be no duty to follow reasonable procedures regarding the report, nor

could damages flow from a breach of that duty.”).

      More on point is the defendants’ second case, Hovater v. Equifax, Inc.,

823 F.2d 413 (11th Cir. 1987). There, the plaintiff’s home was destroyed by
                                       33
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 34 of 40




fire, and it was undisputed that it was arson. Id. at 414. The plaintiff filed a

proof of loss with his insurer, who, in light of the circumstances, sought to

obtain background information about the plaintiff for use in evaluating the

claim and therefore hired Equifax. Id. Upon learning that Equifax disclosed

information about him to his insurer, the plaintiff filed suit against Equifax

for violating the FCRA by disclosing his consumer report without a

permissible purpose. Id. The district court granted Equifax’s motion to

dismiss, which the Eleventh Circuit affirmed while holding, “it is clear that a

transference of information by a credit reporting agency to an insurance

company for the sole intended purpose of evaluating a claim for insurance

benefits under an existing policy is not a ‘consumer report,’” id. at 418, and

because “[t]he express language of the Act does not reach reports for the

purpose of evaluating claims for benefits, accordingly, we hold that such

reports are not governed by the FCRA.” Id. at 419.

      The defendants are correct that Hovater stands for the proposition that

regulated consumer reports consist of information provided from a CRA about

a consumer for use in making eligibility determinations about credit,

insurance, or employment. And there, it was clear the information collected

was to be used in an insurance investigation, moving it outside the scope of

the FCRA. But the defendants’ argument focuses solely on the “used or
                                       34
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 35 of 40




expected to be used” language of the statute and ignores the third “collected”

requirement.

      Much more on point are the cases cited by the plaintiff, Yang v. Gov’t

Employees Ins. Co., 146 F.3d 1320, 1325 (11th Cir. 1998) and St. Paul

Guardian Ins. Co. v. Johnson, 884 F.2d 881, 884–85 (5th Cir. 1989), which

both hold that, in addition to the “used or expected to be used” language, the

purpose for which the information was collected also governs whether the

report is a ‘consumer report’ under the FCRA. Yang, id. (“Under the plain

language of the FCRA, a ‘communication of information’ is a ‘consumer

report’ if any one of the three components in the Purpose clause is met. Thus,

[the plaintiffs’ information] is a protected ‘consumer report’ because Equifax

compiled it for credit-related purposes and expected it to be used for such

purposes.”).

      In Yang, the plaintiff’s insurer suspected fraud and was investigating

an insurance claim submitted by the plaintiff. Id. at 1321. As part of the

investigation, the insurer obtained from Equifax a preexisting, non-

customized document containing the subject’s name, recent addresses, social

security number, date of birth and recent employers, as well as a list of all

the entities that had inquired about the subject’s credit history for the

previous two years, such as lending institutions and collection agencies. Id. at
                                       35
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 36 of 40




1322. The plaintiff filed suit, claiming that his insurer’s actions violated the

FCRA, and the district court, relying on Hovater, concluded that the

information at issue was not a consumer report because it was not used to

make a credit-related decision. Id. But on appeal the Eleventh Circuit held

that the communication of the data—which was compiled for credit-related

purposes—was a consumer report under the FCRA because it was a

communication by a CRA bearing on a consumer’s credit worthiness which

was collected in whole or in part for the purpose of serving as a factor in

establishing the consumer’s eligibility for credit. It did not matter that, in

this specific instance, the data was not actually used for a credit-related

purpose. Id. at 1325. What mattered to the Eleventh Circuit was the reason

the data was collected in the first place.

      Viewing the facts in the light most favorable to the plaintiff, the court

concludes that NCTUE collected the data at issue for credit-related purposes

and expected it to be used for such purposes. Under Yang, it is irrelevant that

Equifax was not actually using it to make such a decision. Because this

information was “collected in whole or in part for the purpose of serving as a

factor in establishing the [plaintiff’s] eligibility for [credit],” 15 U.S.C.

§ 1681a(d)(1), the defendants’ interpretation of the FCRA is contrary to both

Yang and the plain language of the statute. Accordingly, it is unreasonable.
                                         36
       Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 37 of 40




              2.   Defendants’ belief that Equifax was a “reseller”
                   under the FCRA

      The defendants next claim that their contractual agreement provides

that Equifax was acting as a “reseller” with respect to its access to the

NCTUE data. The FCRA defines “reseller” as a CRA that “assembles and

merges information contained in the database of another consumer reporting

agency or multiple consumer reporting agencies concerning any consumer for

purposes of furnishing such information to any third party” but “does not

maintain a database of the assembled or merged information from which new

consumer reports are produced.” 15 U.S.C. § 1681a(u). This definition, the

defendants claim, suggests that the disclosure of information from a CRA to a

reseller does not require a permissible purpose under § 1681b; only the

disclosure of information from the reseller to a third party implicates

§ 1681b. They also submitted guidance from the FTC to support their

position.13




13 According to an FTC Staff Report from 2011, “a CRA may furnish a
consumer report to another CRA, so that the second CRA can sell such
reports to subscribers with a permissible purpose. In these circumstances, the
receiving CRA must carry out the responsibilities of companies that procure
reports for resale, as set forth in section 607(e) [1681e(e)]. If the CRA meets
the definition of ‘reseller,’ it must also comply with provisions imposed on
‘resellers.’”
                                       37
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 38 of 40




      But the defendants’ argument that they reasonably believed they were

a reseller is undercut by a further reading of the Act. Importantly, a reseller

“may not procure a consumer report for purposes of reselling the report (or

any information in the report) unless the [reseller] discloses to the consumer

reporting agency that originally furnishes the report (A) the identity of the

end-user of the report (or information); and (B) each permissible purpose

under section 1681b of this title for which the report is furnished to the end-

user of the report (or information).” 15 U.S.C. § 1681e(e)(1). See also

NATIONAL CONSUMER LAW CENTER, FAIR CREDIT REPORTING § 2.6.3.3 (9th

ed.) (“A reseller may not procure a report from a CRA without disclosing to

the CRA the identity of the end-user of information in the report and each

permissible purpose for which the information is furnished to the end-user.”).

      The record shows that when NCTUE learned that Equifax was

generating Insight Scores on the consumers using NCTUE’s data, which was

causing a hit on the consumer’s NCTUE file, it instructed Equifax to cease

this practice. This leads to the inference that Equifax was neither providing

NCTUE with the identity of the end-user of the report or information, nor

stating each permissible purpose for which it was obtaining the report or

information. Because the evidence, viewed in the light most favorable to the

plaintiff, shows Equifax was not otherwise complying with the Act’s reseller
                                       38
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 39 of 40




requirements, the court concludes that the defendants’ position that Equifax

believed it was a reseller under the Act to be unreasonable.

      The defendants’ objection to the magistrate’s conclusion that they are

not entitled to summary judgment on the issue of willfulness is

OVERRULED.



      [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                      39
      Case 1:18-cv-01233-CAP Document 83 Filed 03/19/20 Page 40 of 40




VI.   Conclusion

      As explained above, the defendants’ objections to the R&R are

OVERRULED. The defendants’ motion for summary judgment [Doc. No. 53]

is DENIED. After carefully considering the remainder of the R&R [Doc. No.

76] and finding no error, the court receives it with approval and the plaintiff’s

motion for summary judgment [Doc. No. 48] is also DENIED.

      Furthermore, the parties filed a joint motion to stay [Doc. No. 82]

informing the court that they have scheduled a mediation for March 27, 2020,

and request that the court stay any case-related deadlines through April 1,

2020. That motion is GRANTED. The parties are ORDERED to file, by April

1, 2020, a status report informing the court of the outcome of the mediation.

If the mediation is unsuccessful, the parties are further ORDERED to file

their proposed consolidated pretrial order by May 1, 2020. See LR 16.4,

NDGa.

      SO ORDERED this 19thday of March, 2020.



                                     /s/ Charles A. Pannell, Jr.
                                     CHARLES A. PANNELL, JR.
                                     United States District Judge




                                       40
